     Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 1 of 7 PageID: 1
2018R00307/CF/JFI

                                                                                    DUPLICATE
                                                                                    ORIGINAL


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



 UNITED STATES OF AMERICA                           :          Hon. Leda Dunn Wettre
                                                    :
          v.                                        :          Mag. No. 20-13158
                                                    :
 ANTHONY SALTERS                                    :          CRIMINAL COMPLAINT



      I, Kenneth K. Long, being duly sworn, state the following is true and correct to the best of my
knowledge and belief.

                                       SEE ATTACHMENT A

        I further state that I am a Special Agent with the Internal Revenue Service – Criminal
Investigation, and that this Complaint, which is submitted, pursuant to 26 U.S.C. § 6531, to extend the
six-year statute of limitations period applicable to the offense herein alleged under 26 U.S.C. § 7206(1),
is based on the following facts:

                                       SEE ATTACHMENT B

continued on the attached pages and made a part of this Complaint.


                                                              _____________________________
                                                              Kenneth K. Long
                                                              Special Agent, Internal Revenue Service –
                                                              Criminal Investigation
Sworn to before me,
and subscribed in my presence
       14th day of April, 2020
on the ___
at Newark, New Jersey


THE HONORABLE LEDA DUNN WETTRE                                ___________________________________
UNITED STATES MAGISTRATE JUDGE                                Signature of Judicial Officer

*** Special Agent Kenneth K. Long, Internal Revenue Service – Criminal Investigation attested to the
contents of the written affidavit submitted as Attachment B to this Criminal Complaint by telephone
pursuant to Rule 4.1(b)(2)(A) of the Federal Rules of Criminal Procedure.
    Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 2 of 7 PageID: 2



                                        ATTACHMENT A

                                   (Subscribing to a False Return)

       On or about April 15, 2014, in the District of New Jersey and elsewhere, defendant

                                       ANTHONY SALTERS

willfully did make and subscribe a U.S. Individual Income Tax Return, Form 1040, for tax year 2013
on his own behalf, which contained and was verified by a written declaration that it was made under
the penalties of perjury, falsely stating that for tax year 2013 defendant SALTERS’s business income
was zero and his total income was zero, which he did not believe to be true and correct as to every
material matter, as defendant SALTERS well knew, in that:

   a. defendant SALTERS received tens of thousands of dollars in gross receipts in tax year 2013;

   b. defendant SALTERS did have income in tax year 2013; and

   c. Media Allies LLC, a company of which defendant SALTERS was a principal and about
      which no information was reported in a Schedule C for tax year 2013, received a substantial
      amount in gross receipts in that tax year.

       In violation of Title 26, United States Code, Section 7206(1).




                                                  2
    Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 3 of 7 PageID: 3



                                           ATTACHMENT B

        I, Kenneth K. Long, am a Special Agent with the Internal Revenue Service – Criminal
Investigation. I am fully familiar with the following facts based on my conversations with law
enforcement agents who have participated in the investigation and my review of documents and other
items of evidence. Because this Complaint is being submitted for the limited purpose of establishing
probable cause, I have not included each and every fact known to me concerning this investigation. I
have set forth only the facts that I believe are necessary to establish probable cause. All conversations
and statements described in this affidavit are related in substance and in part, unless otherwise indicated.

   1. During the time period relevant to the Complaint:

       A. Defendant ANTHONY SALTERS (“defendant SALTERS”) was a resident of Hillside,
          New Jersey. Defendant SALTERS was a principal of Media Allies LLC (“Media Allies”),
          a company that purportedly provided public relations services.

       B. The Internal Revenue Service (“IRS”), an agency within the United States Department of
          Treasury, was responsible for administering and enforcing the tax laws of the United
          States, including the federal income tax laws.

   2. On or about February 12, 2014, in the District of New Jersey, defendant SALTERS signed,
      filed, and caused to be filed with the IRS a U.S. Individual Income Tax Return, Form 1040,
      for tax year 2013 on his own behalf (the “2013 Tax Return”). As to the 2013 Tax Return:

       A. Evidence obtained during the investigation indicates that defendant SALTERS was in
          New Jersey when he signed, filed, and caused the 2013 Tax Return to be filed. I have
          reviewed emails that defendant SALTERS sent on or about February 12, 2014. Those
          emails reflect that he was conducting regular activities that day; they give no indication
          that defendant SALTERS was outside of New Jersey on February 12, 2014. I also have
          reviewed records related to a bank account in the name of Media Allies, for which
          defendant SALTERS was the sole authorized signer (the “Media Allies bank account”),
          including a bank statement for February 2014. That bank statement includes debits
          authorized to be made to the Media Allies bank account on or about February 12, 2014,
          reflecting charges made in New Jersey and none outside of New Jersey.

       B. Although the 2013 Tax Return was signed on or about February 12, 2014, as stated in the
          IRS transcript for defendant SALTERS for tax year 2013, which I have reviewed, the
          return due date was April 15, 2014.

       C. I also have reviewed a copy of the 2013 Tax Return, which contained a written declaration
          that it was filed under penalties of perjury. As explained below, the 2013 Tax Return
          falsely stated that defendant SALTERS’s business income was zero and his total income
          was zero.

   3. I have reviewed the checks listed below, all of which were made payable to Media Allies and
      deposited into the Media Allies bank account in tax year 2013. Wording that appeared in the
      memo lines of those checks is set forth below. Checks with no entries in their memo lines are

                                                     3
Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 4 of 7 PageID: 4



  so noted in the list below:

      Payor of Check         Date on or about     Approximate       Memo Line
                            which Check Posted   Amount of Check
                              to Media Allies
                               Bank Account
   City of Orange
   Township                      2/7/2013          $   5,933.32       No entry
   City of Orange
   Township                      3/1/2013          $   5,933.32       No entry



   A Political Campaign
   Committee (the
   “Political Campaign                                             [illegible word]
   Committee”)                  3/29/2013          $   2,000.00         payment

   The Political
   Campaign
   Committee                     4/8/2013          $   1,000.00       Payment
   City of Orange
   Township                     4/12/2013          $   2,666.67       No entry
   City of Orange
   Township                     5/16/2013          $   2,966.66       No entry
   City of Orange
   Township                     6/12/2013          $   2,966.66       No entry
   City of Orange
   Township                      7/2/2013          $   2,966.66       No entry
   Paterson Municipal
   Utilities Authority          7/15/2013          $   2,916.66      Great Falls
   City of Orange
   Township                     7/31/2013          $   2,966.66       No entry
   The Political
   Campaign
   Committee                     8/1/2013          $   3,500.00    consulting fee
   A Company
   associated with a
   camp where a
   program was to be
   conducted for high
   school football teams
   affiliated with
   Newark, New Jersey
   public schools (the
   “Company”), as

                                            4
Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 5 of 7 PageID: 5



    indicated by records
    that I reviewed, as
    described in
    Paragraph 4 below            9/3/2013             $    9,400.00            No entry
    Paterson Municipal
    Utilities Authority          9/3/2013             $    1,458.33           bottle water
    City of Orange
    Township                     9/10/2013            $    2,481.66            No entry
    Newark Housing
    Authority                    9/13/2013            $    9,147.00            No entry
    Paterson Municipal
    Utilities Authority         10/10/2013            $    1,458.00             Aug. 13
    Paterson Municipal
    Utilities Authority         10/10/2013            $    1,458.00             Sept. 13
    City of Orange
    Township                    10/11/2013            $    2,966.66            No entry
    Newark Housing
    Authority                   11/15/2013            $ 11,200.00              No entry

    The Political
    Campaign
    Committee                    12/4/2013            $    4,000.00           Consulting
    Newark Housing
    Authority                   12/20/2013            $ 25,025.00              No entry
                               APPROXIMATE
                              TOTAL FOR 2013          $104,411.26


4. I also have reviewed certain records obtained during the investigation that indicate that
   defendant SALTERS received the above-referenced payments for services that he provided to
   those check payors. Among those records are the following:

    Payor of Check(s)                            Records

    City of Orange Township                      A resolution adopted by the City Council of
                                                 the City of Orange Township (“Orange”) on
                                                 or about January 2, 2013, authorizing the
                                                 award of a contract to Media Allies to work
                                                 as a public relations consultant for Orange
                                                 for a monthly fee of approximately
                                                 $2,966.66.
    The Political Campaign Committee             Public reports indicating that the Political
                                                 Campaign Committee was associated with a
                                                 particular political candidate’s campaign and
                                                 that defendant SALTERS was that
                                                 candidate’s political director.

                                             5
Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 6 of 7 PageID: 6



    Paterson Municipal Utilities Authority         An unsigned agreement effective May 2013,
                                                   for defendant SALTERS to provide
                                                   consulting services related to “the sourcing,
                                                   manufacture, licensing, marketing and sale
                                                   of bottled water” to the Paterson Municipal
                                                   Utilities Authority (the “PMUA”), a copy of
                                                   which defendant SALTERS maintained.

                                                   A 2013 Business Plan for Great Falls Water,
                                                   LLC (“Great Falls”), a PMUA subsidiary,
                                                   which defendant SALTERS sent to the
                                                   former Commissioner of the PMUA in
                                                   September 2013, indicating that SALTERS
                                                   was providing services to the PMUA.
    The Company                                    An unsigned agreement to be entered into on
                                                   May 1, 2013 for Media Allies to provide
                                                   business marketing services to a camp (the
                                                   “Camp”), with which the Company was
                                                   associated. The unsigned agreement, a copy
                                                   of which defendant SALTERS maintained,
                                                   provided that Media Allies would be paid
                                                   approximately $9,500 in connection with a
                                                   program conducted at the Camp for high
                                                   school football teams affiliated with
                                                   Newark, New Jersey public schools.

                                                   Correspondence between defendant
                                                   SALTERS and an individual from the Camp
                                                   between in or about January 2013 and in or
                                                   about August 2013, reflecting that the
                                                   payment from the Company was in
                                                   connection with services that defendant
                                                   SALTERS provided.
    Newark Housing Authority                       Records reflecting that Media Allies was
                                                   hired as the Tenant Election Contractor in
                                                   2013 for the Newark Housing Authority.


5. Accordingly, in light of the information set forth above, the 2013 Tax Return was not true and
   correct as to every material matter, as defendant SALTERS well knew, in that:

       A. defendant SALTERS received tens of thousands of dollars in gross receipts in tax year
          2013;

       B. defendant SALTERS did have income in tax year 2013; and

       C. Media Allies, about which no information was reported in a Schedule C for tax year

                                              6
Case 2:20-mj-13158-LDW Document 1 Filed 04/14/20 Page 7 of 7 PageID: 7



        2013, received a substantial amount in gross receipts in that tax year.




                                            7
